In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 14-1172V
                                       Filed: December 4, 2015

* * * * * * *                  *   *   *   *   *   *               UNPUBLISHED
CINDY SCHEITER,                                    *
                                                   *               Special Master Gowen
                 Petitioner,                       *
                                                   *               Joint Stipulation on Damages;
v.                                                 *               Guillain-Barré Syndrome (GBS);
                                                   *               Influenza (“Flu”) Vaccine
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                 Respondent.                       *
                                                   *
*    * *    *    *   *   *     *   *   *   *   *   *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Lara A. Englund, United States Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

    On December 5, 2014, Cindy Scheiter (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that, as a result of receiving an influenza (“flu”) vaccine on December 8, 2011, she developed
Guillain- Barré Syndrome. Petition at ¶ 6. Further, petitioner alleged that she experienced
residual effects of the injury for more than six months. Amended Petition at ¶ 20.

    On December 4, 2015, the parties filed a stipulation in which they state that a decision should be
entered awarding compensation. Respondent denies that petitioner had GBS, and denies that the flu

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-
1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.
vaccine is the cause of petitioner’s alleged GBS or any other injury, or her current condition.
Stipulation ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

    The parties stipulate that petitioner shall receive the following compensation:

    (1) A lump sum of $5,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C. §
        300aa-15(a).

    Id. ¶ 8.

    The undersigned approves the requested amounts for petitioner’s compensation. Accordingly,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

    IT IS SO ORDERED.

                                                       s/Thomas L. Gowen
                                                       Thomas L. Gowen
                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.